Exhibit (a)(9) DWS GLOBAL/INTERNATIONAL FUND, INC. ARTICLES SUPPLEMENTARY DWS Global/International Fund, Inc., a Maryland corporation registered as an open-end investment company under the Investment Company Act of 1940 (which is hereinafter called the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:Pursuant to the authority expressly vested in the Board of Directors of the Corporation by the Charter of the Corporation, the Board of Directors has duly designated and classified one hundred million (100,000,000) of the authorized but undesignated shares of capital stock of the Corporation as additional shares of the DWS RREEF Global Infrastructure Fund series, with (a) fifty million (50,000,000) of such shares being designated as additional Class A shares of the DWS RREEF Global Infrastructure Fund series and (b) fifty million (50,000,000) of such shares being designated as additional Institutional Class shares of the DWS RREEF Global Infrastructure Fund series. SECOND:(a) Immediately prior to the filing of these Articles Supplementary, the Corporation had the authority to issue two billion one hundred fifty nine million, nine hundred ninety three thousand seven hundred ninety six (2,159,993,796) shares of capital stock, with a par value of $0.01 per share, for an aggregate par value of twenty one million five hundred ninety nine thousand nine hundred thirty seven dollars and ninety six cents ($21,599,937.96), which shares were designated and classified into the following Series, which Series were subdivided into the following Classes: SeriesClassesNumber of Shares DWS Enhanced Emerging Markets Fixed-Income Fund320,000,000 Class A shares50,000,000 Class B shares50,000,000 Class C shares20,000,000 Class S shares100,000,000 Institutional Class shares100,000,000 DWS Enhanced Global Bond Fund429,154,575 Class A shares50,000,000 Class B shares50,000,000 Class C shares20,000,000 Class S shares DWS Global Growth Fund370,000,000 Class A shares50,000,000 Class B shares50,000,000 Class C shares20,000,000 Class R shares50,000,000 Class S shares100,000,000 Institutional Class shares100,000,000 DWS Global Small Cap Growth Fund 200,000,000 Class A shares40,000,000 Class B shares20,000,000 Class C shares10,000,000 Class S shares30,000,000 Institutional Class shares100,000,000 DWS RREEF Global Infrastructure Fund400,000,000 Class A shares 100,000,000 Class C shares 100,000,000 Class S shares100,000,000 Institutional Class shares 100,000,000 Undesignated440,839,221 (b)Immediately after the filing of these Articles Supplementary, the Corporation will continue to have the authority to issue two billion one hundred fifty nine million, nine hundred ninety three thousand seven hundred ninety six (2,159,993,796) shares of capital stock, with a par value of $0.01 per share, for an aggregate par value of twenty one million five hundred ninety nine thousand nine hundred thirty seven dollars and ninety six cents ($21,599,937.96), which shares will be designated and classified into the following Series, which Series will be subdivided into the following Classes: SeriesClassesNumber of Shares DWS Enhanced Emerging Markets Fixed-Income Fund320,000,000 Class A shares 50,000,000 Class B shares 50,000,000 Class C shares 20,000,000 Class S shares100,000,000 Institutional Class shares100,000,000 DWS Enhanced Global Bond Fund429,154,575 Class A shares50,000,000 Class B shares50,000,000 Class C shares20,000,000 Class S shares309,154,575 2 DWS Global Growth Fund 370,000,000 Class A shares50,000,000 Class B shares50,000,000 Class C shares20,000,000 Class R shares50,000,000 Class S shares100,000,000 Institutional Class shares100,000,000 DWS Global Small Cap Growth Fund200,000,000 Class A shares40,000,000 Class B shares20,000,000 Class C shares10,000,000 Class S shares30,000,000 Institutional Class shares100,000,000 DWS RREEF Global Infrastructure Fund 500,000,000 Class A shares150,000,000 Class C shares 100,000,000 Class S shares100,000,000 Institutional Class shares150,000,000 Undesignated340,839,221 THIRD:Nothing herein shall limit, by inference or otherwise, the discretionary right of the Board of Directors of the Corporation to classify and reclassify and issue any unissued shares of the Corporation’s capital stock and to fix or alter all terms thereof to the full extent provided by the Charter of the Corporation. FOURTH:The Board of Directors of the Corporation, acting at a meeting duly called and held on July 10, 2013, duly authorized and adopted resolutions designating and classifying the capital stock of the Corporation as set forth in these Articles Supplementary. [signatures begin on next page] 3 IN WITNESS WHEREOF, DWS Global/International Fund, Inc. has caused these Articles Supplementary to be signed and acknowledged in its name and on its behalf by its Vice President and attested to by its Assistant Secretary on this seventeenth day of July, 2013; and its Vice President acknowledges that these Articles Supplementary are the act of DWS Global/International Fund, Inc., and he further acknowledges that, as to all matters or facts set forth herein which are required to be verified under oath, such matters and facts are true in all material respects to the best of his knowledge, information and belief, and that this statement is made under the penalties for perjury. ATTEST: DWS GLOBAL/INTERNATIONAL FUND, INC. /s/Hepsen Uzcan/s/John Millette Hepsen Uzcan, Assistant SecretaryJohn Millette, Vice President 4
